MEMORANDUM **
Dharmjeet Raahul, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals, summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), and we deny the petition for review.
The IJ’s adverse credibility determination is supported by substantial evidence because Raahul submitted a false baptism certificate which contradicted his testimony that he was never baptized. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000). This inconsistency goes to the heart of Raahul’s asylum claim because his alleged persecution was based on his conversion from Hinduism to Christianity. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Because Raahul did not testify credibly, he did not establish eligibility for asylum or withholding of removal. See id.
Raahul is not entitled to relief under the Convention Against Torture because his claim is based on the same statements the IJ determined were not credible. See id. at 1157.
We deny the motion to withdraw and order the Clerk to serve a copy of this memorandum disposition on Raahul at 942 Cooper Avenue, Apt. 1, Yuba City, CA 95991.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.